 In the Matter Of SAM BOORSTEINaL'HARRY BOORSTEIN,PARTNERS TRAD-ING AS BLUE RIBBONLAUNDRYandCLEANING&LAUNDRY WORKERSUNION,LOCAL No.457, ACWA, C. I. O.Case No. 5-R-1986.-Decided October 31, 19415Mr. Louis A. Spiess,ofWashington, D. C., for the Company.Messrs. Calvin CousinsandJack Kutner,ofWashington, D. C.,for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Cleaning & Laundry Work-ers Union, Local No. 457, ACWA, C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representationof employees of SamBoorstein &HarryBoorstein,partners trading as Blue Ribbon Laundry, Bethesda, Maryland,herein collectively called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeSidney J. Barban, Trial Examiner.The hearing was held at Wash-ington, D. C., on August 22, 1945. The Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examinewitnesses, and to introduce evi-dence bearingon the issues.At the hearing and in its brief, the Company moved the dismissalof the petition upon the grounds discussed in Section III,infra.Rul-ing on said motion was reserved by the Trial Examiner for the Board.For reasons hereinafter stated, the motion is hereby denied.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error, and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSam Boorstein and Harry Boorstein are partners trading under thename of Blue Ribbon Laundry and are engaged in the laundry and64 N. L. It. B., No. 109.645 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDdry cleaning business in the District of Columbia and the State ofMaryland.The Company operates a laundry at Bethesda, Maryland,and 10 stores in the District of Columbia and 2 in Bethesda, Mary-land, used as stations for the receipt and issue of laundry and drycleaning.Drivers employed by the Company transport the laundrycollected at these various stores in the District of Columbia to theCompany's plant in Maryland to be serviced, and after servicing returnthe articles by truck to the afore-mentioned stores.The drivers alsotransport articles for dry cleaning from the Company's stores to adry cleaning establishment located in the District of Columbia, whichperforms dry cleaning service for the Company under contract.For the first 6 months of 1945, the Company purchased supplies,consisting chiefly of soaps, chemicals, blueing, and equipment, havinga value of $13,000, approximately 70 percent of which was purchasedand obtained from points outside the State of Maryland and deliveredto the Company's plant at Bethesda, Maryland.During the sameperiod the Company performed services valued at $92,000 at its plantlocated at Bethesda, Maryland, about 70 percent of which was forpatrons living in the District of Columbia.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. TILE ORGANIZATION INVOLVEDCleaning R Laundry Workers Union, Local No. 457, ACWA, is alabor organization affiliated with the Congress of Industrial Organiza-`ions, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the Company's employees untilthe Union has been certified by the Board in an appropriate unit.A statement of the Field Examiner introduced into evidence at thehearing indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'1 The Field Examiner reported that the Unionsubmitted 23 cards,of which 4 wereundated, 1 dated May 1, 1945, andthe remainder dated within the periodbetween April1 and April 30, 1945.At the hearing, the Company movedto dismissthis proceedingon two grounds(1) thatthe Field Examiner's findingsconceining the numberof unioncardsis inconsistent withthe Union's allegation of representationamong theCompany'semployeesset forth in itspetition and (2) that the Union has not made a sufficient showingof representation amongthe Company's employees to justifyan election.As noted above, the Company'smotionis denied.The Boardrelies uponthe findingof its agent and not upon the approximatefigures appearingupon the face of the petitionin decidingwhether itis expedient toproceed withan election.The purpose of the preliminaryshowing of cards and of theField Examiner's statement has been frequently set forth in our decisions.Matter ofIIG.'Hill Stores,Inc, Warehouse,39 N. L. R.B. 874;Matter of Lalance and GrosjeanManufacturingCo., 63 N. L.R. B. 130. BLUE RIBBONLAUNDRY647We findthat a questionaffectingcommerce has arisenconcerning therepresentation of employeesof the Company, within the meaning ofSection 9 (c) and Section2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit consisting of all plant production andmaintenance employees, including drivers, but excluding all officeclericalworkers, store employees, and supervisory employees.ThbCompany contends (1) that drivers should be excluded from the unit,on the ground that in two recent cases drivers were excluded from theplant units found appropriate for employees of the Company's com-petitors and (2) that, if drivers are included in the unit, store em-ployees should also be included in the unit.Drivers and helpers:The Company employs two truck drivers andtwo helpers, who bring soiled articles left for laundry and dry cleaningat the Company's stores to its plant at Bethesda and to a dry cleaningplant in the District of Columbia, respectively, and return the sainewhen finished to the proper stores for ultimate delivery to the Com-pany's customers.Drivers and their helpers load and unload theirtrucks.Drivers also collect cash receipts from the Company's storesand bring the money to the plant office at Bethesda. They do notcollect money from individual customers.Drivers and their helpersare, like production and maintenance plant employees, under thesupervision of the plant manager at Bethesda.They punch time cardsat the rack used by plant employees and they report to work at thesame time, although drivers may be relieved earlier from work, withcorresponding loss of pay.In a number of cases involving laundries in the District of Columbia,we have included drivers and helpers, apparently similar to thoseinvolved here, in plant units of laundry workers where the partiesagreed upon their inclusion.2However, the drivers and helpers,constitute a distinct group whose working conditions differ from thoseof the plant workers.Accordingly, in view of the disagreement be-tween the parties, we shall exclude these employees from the unit.sTheir exclusion is without prejudice to the Union's filing a petition torepresent the drivers and helpers in a separate unit if it so desires.42Matter ofNationalLaundry, Inc,36 N. L. R. B. .1204;Matter of American LinenServiceCo., 36 N. L. R B 565;Matter of Liberty Laundry Company, Inc, P. A. YaleLaundry,62N. L. R. B. 1235."Matter of IZingan & Co.,Incorporated,61 N. L. R. B. 1222;MatterofWilson &Company,Inc.,62 N. L. R. B 8954We do not accept the Company's contention that two cases involving its competitors,Matter of Elite Laundry Co of Washington, D. C,53 N. L R. B. 1212, andMatter ofManhattan Company,53 N. L. R. B. 1339, are controlling.In each of those cases, whichinvolved retail drivers working on commission and dealing directly with the employer'scustomers,we excluded the drivers from the plant unit at the request of the petitioningunion because a craft union of competentjurisdiction was then organizing them. 648DECISIONSOF NATIONALLABOR RELATIONS BOARDStore employees:As noted above, the Company operates 12 storeslocated in the District of Columbia and in Maryland. In charge ofthe stores are clerks who open and close them for business and areresponsible for the conduct of the local business. Store clerks do notcome to the plant, or work at the plant, in the ordinary course ofbusiness.They are paid on a salary and commission basis. Theyreceive articles for laundry and dry cleaning from the Comany'scustomers and note the name and address. They keep records of allbusiness done at the stores and prepare reports.They tie up allbundles and articles received for service, and they assemble articlesreturned from the dry cleaning plant for delivery. Store clerks deliverlaundry and dry cleaning to customers who come to the stores. Sincethe working conditions of store clerks are not similar to those of plantemployees, and there is little or no contact between them, we shallexclude store clerks from the unit.We find that all maintenance and production employees of theCompany, excluding drivers and helpers, store clerks, office clericalemployees, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. TI-1E DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board, by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sam Boorstein &Harry Boorstein, partners, trading as Blue Ribbon Laundry, Bethes-da,Maryland, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Fifth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections 10 BLUE RIBBONLAUNDRY649and 11, of said Rules and Regulations,among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during the pay-roll period.because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls,but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Cleaning&LaundryWorkers Union, Local No. 457,ACWA,C. I. 0., for the purposes ofcollective bargaining.MR. GERARD D. RErLLY took no part in the consideration of the aboveDecision and Direction of Election.